HATHAWAY, Judge,
dissenting.
After appellant invoked his right to remain silent and his right to counsel, the detective in brazen disregard of restraints imposed by a veritable mountain of authority persisted in discussing the case with him, as the majority sets forth. Undoubtedly the opportunity extended appellant to cooperate and ingratiate himself to the authorities and to color himself a “good guy” was more effective in eliciting evidence than a rubber hose.
By implicating himself in the theft of the automobile, appellant “let the cat out of the bag.” The subsequent incriminating statements naturally emanated from the first conversation and would not have occurred but for the initial police misconduct.
The conversation begun by Whitte was of necessity interrupted when he returned to Tucson to follow up on the information obtained from appellant and to ready appellant’s return to Tucson. To say that the four-day interim, while appellant awaited in the coercive atmosphere inherent in his custodial detention, so attenuated the violation as to dissipate the taint, in my view winks at reality. This is particularly true since appellant was not afforded the opportunity to consult an attorney at any time during the four days of detention even though he had unequivocally asserted his right to counsel.
Appellant’s interest in whether he had been helpful to the detective was predictable, and in my opinion the product of the police misconduct. The authorities are all cited in the majority opinion. I simply disagree with their application to the facts in this case. The majority acknowledges that the detective’s conduct is “somewhat reminiscent” of the “Christian burial speech” in Brewer v. Williams, 430 U.S. 387, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977). There, the conversation between officers calculatedly elicited a response from the defendant. What was not permitted indirectly, should neither succeed through a direct disregard of appellant’s attempt to invoke his constitutional rights. I would reverse.